Citation Nr: 0207592	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to May 14, 1991 for 
the award of a service connection for post-traumatic stress 
disorder (PTSD) with a 100 percent evaluation.

(The issue of whether there was clear and unmistakable error 
(CUE) in a January 1985 Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
PTSD, is the subject of a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  

This matter is before the Board on appeal of a June 1995 
rating decision from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased evaluation of 70 percent for service-connected 
PTSD, effective from April 8, 1994.  A notice of disagreement 
was received in July 1995; a statement of the case was issued 
in August 1995; and a substantive appeal was received in 
October 1995.  By rating decision in November 1997, the RO 
granted an increased evaluation of 100 percent, effective 
from April 8, 1994, and awarded an earlier effective date for 
the award of service connection for PTSD to May 14, 1991 with 
a 30 percent evaluation.  By rating decision in February 
1999, the RO granted an earlier effective date for the 100 
percent evaluation to May 14, 1991.  The veteran testified at 
a hearing before the undersigned at the RO in December 2000.  

At the December 2000 hearing, the veteran expressed 
disagreement with the December 1999 rating decision, which 
found that new and material evidence adequate to reopen the 
claim for service connection for degenerative disk disease 
of the cervical spine had not been submitted.  Statements at 
the hearing, later reduced to writing, are a valid notice of 
disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
The RO has not yet issued a statement of the case on 
this issue, and such is further discussed in the remand 
portion of this decision.  


FINDINGS OF FACT

1. Claims for service connection for PTSD, schizophrenia, and 
nervous disorder were previously denied by the RO in July 
1971 and January 1973, and by the Board in January 1985.

2. The veteran filed a request to reopen the previously 
denied claim for service connection for PTSD on May 14, 
1991.  


CONCLUSION OF LAW

An effective date prior to May 14, 1991, for the grant of 
service connection for PTSD with a 100 percent evaluation is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. § 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for service connection for 
a nervous condition in April 1971.  By rating decision in 
July 1971, the RO denied service connection for nervousness, 
claimed by the veteran, as such was not shown by the evidence 
of record.  The veteran did not file a notice of disagreement 
to this determination. 

In September 1972, the veteran requested that his claim for 
service connection for a mental disability be reopened.  The 
veteran reported treatment at the Seattle Mental Health 
Clinic.  VA medical records show diagnosis of 
"schizophrenia, hebephrenic type" in October 1972.  By 
rating decision in January 1973, the RO denied 
service connection for schizophrenia, but noted that active 
psychosis was service-connected, for purposes of 38 U.S.C. § 
602 (recodified at 38 U.S.C.A. § 1702) (for treatment 
purposes).  The veteran filed a notice of disagreement to 
this determination in January 1973.  A statement of the case 
was issued in February 1973.  No substantive appeal was filed 
following issuance of the statement of the case.  

In August 1981, the veteran filed another claim for service 
connection, noting symptoms of loss of memory, short 
attention span, startle reflex, recurring dreams, violent 
actions during sleep, and making those around him 
"uncomfortable."  By rating decision in December 1981, the 
RO noted no current diagnosis of post traumatic stress 
neurosis and that other psychiatric disorders had previously 
been denied.  Service connection for chronic undifferentiated 
schizophrenic reaction with alleged post-traumatic neurosis 
was denied.  The veteran perfected an appeal to this 
determination.  In January 1985, the Board denied entitlement 
to service connection for post-traumatic stress neurosis, 
finding that the veteran did not have this condition.  

A claim to reopen the claim for service connection for PTSD 
was received at the RO in May 1991.  The veteran reported 
continued memory loss, depression, mood changes, and 
difficulty sleeping.  The only records received to the record 
since the January 1985 Board decision, was a June 1989 claim 
from the veteran, seeking evaluation of other disabilities.  

The veteran was hospitalized from October to December 1991 
with diagnoses of PTSD, major depression, and polysubstance 
abuse.  Again, in December 1991, the veteran requested that 
his claim for service connection for PTSD be reopened.  
The veteran's claim was initially denied by the RO in 
December 1991.  The veteran again filed a claim to reopen in 
May 1992.  

By rating decision in March 1993, the RO granted service 
connection for PTSD, with a 100 percent evaluation, effective 
from October 1991, and a 30 percent evaluation effective from 
January 1992.  

In a letter, received in August 1993, R.L. Cox, Certified 
Physicians Assistant, noted that the veteran was treated at 
the Kingston Medical Clinic from October 1982 to June 1990.  
Mr. Cox noted that the medical records were destroyed in a 
fire in June 1990.  Mr. Cox noted that the veteran was 
treated for depression and anxiety disorders with difficulty 
sleeping and suicidal thoughts.  The veteran had difficulty 
with memory loss and intimate relationships.  Mr. Cox 
concluded that there was no question that the veteran 
suffered from "delayed stress reaction."  

By letter, received in May 1994, S.R. Yarnall, M.D. stated 
that the veteran had begun treatment at the Kingston Clinic 
in approximately 1980, and that his condition at that time 
was consistent with post-traumatic disorder.  Dr. Yarnall 
also noted that these records had been lost in a fire.  

By rating decision in June 1995, the RO granted an increased 
evaluation of 70 percent for service-connected PTSD, 
effective from April 8, 1994.  In his notice of disagreement, 
received in July 1995, the veteran asserted that the 100 
percent evaluation for service-connected PTSD, effective from 
1969, although noting that he was not discharged from 
military service until 1970.  The veteran stated that he 
began to exhibit symptoms of PTSD during service, which 
resulted in his divorce.  He indicated that his diagnosis of 
schizophrenia in 1971/1972, should have been characterized as 
PTSD by the RO in 1981.  The veteran stated that he was found 
to be unemployable in December 1994.  

In an October 1995 rating decision, the RO granted 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU), effective from July 19, 
1995.  In a November 1997 rating decision, the RO granted an 
increased evaluation of 100 percent for service-connected 
PTSD, effective from April 8, 1994.  

In a June 1998 statement, the veteran indicated that he 
originally filed a claim for service connection for PTSD on 
June 4, 1981.  This claim was denied by the RO and, later, by 
the Board.  The veteran contended that "because the VA 
incorrectly denied me service connection for PTSD when I 
initially filed my claim on June 4, 1981," the effective 
date of the award of service connection for PTSD should be 
that date.  

By rating decision in February 1999, the RO granted an 
evaluation of 100 percent for service-connected PTSD, 
effective from May 14, 1991.  

In April 1999, the veteran submitted a letter from A.F-B., 
M.D., who noted that the veteran's organic brain syndrome, 
that resulted from head trauma during service, prevented the 
veteran from completing applications for and pursuing claims 
and appeals before VA.  Service connection for organic brain 
syndrome was granted, in December 1999, with a 100 percent 
evaluation, effective from May 14, 1991.  

In a statement, dated in December 2000, G.E.P. indicated that 
he had known the veteran since 1959 and noted that, beginning 
in 1970, the veteran was very distant, forgetful, avoided 
other people, and lacked concentration.  G.E.P. stated that 
the veteran continued to behave in this manner without 
improvement.  

At a hearing before the undersigned at the RO in December 
2000, the veteran testified that he did not file a claim 
after the 1985 Board decision and prior to the May 1991 
effective date.  The veteran indicated that he did not "want 
to go even near the VA."  Transcript p. 12.  He stated that 
he returned to the VA in late 1991 for treatment due to 
suicidal thoughts.  Transcript p. 13.  He reported living in 
an isolated area during this period to avoid contact with 
people.  Transcript p. 14.  The veteran testified that he had 
not been employed since 1970.  Transcript p. 15.  
G.E.P. also testified, stating that, upon returning from 
service, the veteran did not want to be around people, became 
easily upset, and lacked concentration.  Transcript p. 10-11.
  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes medical records, VA 
examinations, statements from the veteran, and testimony 
before a Member of the Board.  The veteran has not alleged 
that a claim to reopen the previously denied claim for 
service connection for PTSD was filed prior to May 14, 1991.  
No additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date on a reopened claim 
for service connection.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and the March 2001 letter from the RO have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought, including 
notification of the VCAA.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. 

The veteran's request to reopen a previously denied claim for 
service connection for PTSD was received at the RO on May 14, 
1991.  That claim, and claims for service connection for 
other psychiatric disorders, had previously been denied by 
the Board in January 1985, and by the RO on January 1973 and 
July 1971.  The veteran specifically denied that any attempt 
was made to reopen the previously denied claim, prior to the 
request received on May 14, 1991.  Entitlement to service 
connection for PTSD with a 100 percent evaluation (after 
several rating decisions, detailed supra) was awarded, 
effective the date of receipt of this claim to reopen.  The 
record contains nothing that could be interpreted as a claim, 
formal or informal, in the period since the last final denial 
of the claim for service connection for PTSD in January 1985, 
and the date of receipt of the claim on May 14, 1991.  

The veteran appears to assert that his mental incapacity and 
memory loss prevented him from filing a successful claim 
prior to May 14, 1991.  The Board notes that the veteran did, 
in fact, file several claims prior to May 1991 and has 
conscientiously pursued the instant claim since that time.  
There is no legal basis for award of an earlier effective 
date based on a hypothetical determination of when the 
veteran might have filed a claim.  There is no authority to 
award an effective date prior to the date of receipt of a 
request to reopen a previously denied claim.  38 C.F.R. 
§ 3.400.  


ORDER

Entitlement to an effective date prior to May 14, 1991 for 
the award of service connection for PTSD with a 100 percent 
evaluation is denied.


REMAND

As noted in the Introduction section of this decision, a 
December 1999 rating decision found that new and material 
evidence had not been submitted with regard to a previously 
denied claim for service connection for degenerative disk 
disease of the cervical spine.  At a December 2000 hearing 
before the undersigned, the veteran expressed disagreement 
with this finding.  It does not appear, however, that a 
statement of the case has been issued as to this issue.  
Whereas in the past the Board would refer such a matter to 
the RO, the Court has made it clear that the proper remedy is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).


Accordingly, the case is REMANDED to the RO for the 
following:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the December 2000 
notice of disagreement initiating an 
appeal on the issue of whether new and 
material evidence, adequate to reopen a 
claim for service connection for 
degenerative disk disease of the cervical 
spine, has been submitted.  The veteran 
and his representative should be notified 
of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to those issues.  
If, and only if, a substantive appeal is 
timely received, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

